Citation Nr: 0920067	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 682	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right rib 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right leg 
disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2009, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  Following the hearing, the 
Board held the record open for 30 days to allow the Veteran 
an opportunity to obtain and submit additional supporting 
evidence - specifically, records concerning his treatment at 
the VA Medical Center (VAMC) in Murfeesboro, Tennessee, and 
from his private doctors and regarding civilian employment 
physicals, etc.  But to date, those records have not been 
submitted.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran has not established, such as in the way of 
relevant diagnoses, that he currently has right rib, knee and 
leg disorders.


CONCLUSION OF LAW

Right rib, knee and leg disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in April 2006, the RO 
advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also sees the RO issued that April 2006 
VCAA notice letter prior to initially adjudicating the 
Veteran's claims in July 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

The Board realizes the Veteran was not also provided notice 
concerning the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Since, however, the Board 
is denying his underlying claims for service connection, 
downstream disability ratings and effective dates will not be 
assigned, so not receiving this additional notice concerning 
these downstream elements of the claims is ultimately moot 
and, therefore, at most nonprejudicial, i.e., harmless error.  
See 38 C.F.R. § 20.1102.

Further, in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
held that any error in a VCAA notice, concerning any element 
of a claim, is presumed prejudicial, and that VA then bears 
the burden of rebutting this presumption.  However, the 
Supreme Court of the United States recently reversed the 
Federal Circuit's holding in Shinseki v. Sanders, 556 U. S. 
___ (2009).  The Supreme Court held that the Federal Circuit 
had placed an "unreasonable evidentiary burden upon the 
VA..." by creating a presumption of prejudice with regard to 
deficient VCAA notice.  (slip. op. at 11).   The Supreme 
Court reiterated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.   Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, neither the Veteran nor his representative has alleged 
prejudicial error in the timing or content of the VCAA notice 
they received or did not receive.  And in any event, the 
arguments they made in their written pleadings and during the 
January 2009 videoconference hearing evidence their actual 
knowledge of the requirements for establishing entitlement to 
service connection for the disorders at issue.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA medical records.  He 
has mentioned other pertinent VA records that purportedly 
would support his claims, yet those facilities, when 
contacted, have all indicated that his records were not 
located.  38 C.F.R. § 3.159(c)(2) and (3).  And as already 
mentioned, the Board held the record open for an additional 
30 days following the videoconference hearing to allow the 
Veteran an opportunity to obtain and submit additional 
supporting evidence - specifically, records concerning his 
supposed treatment at the VAMC in Murfeesboro, Tennessee, and 
from his private doctors and regarding civilian employment 
physicals, etc.  But to date, those additional records have 
not been submitted, and he has not requested an extension of 
time to submit these additional records.  Therefore, as there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Etiological opinions have not been obtained for the Veteran's 
claimed disabilities.  But as will be explained, there is no 
evidence indicating the Veteran currently has these alleged 
disabilities - such as in the way of relevant diagnoses.  In 
addition, his STRs do not show he had relevant complaints or 
received pertinent treatment for his right hip, right knee, 
and/or leg - including for residuals of injuries to these 
areas.  There also is no competent medical evidence 
suggesting a link between these disorders and his military 
service, including any injury or other trauma he  may have 
sustained.  The Board therefore concludes that a remand for 
an examination and opinion is not necessary to decide these 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4).  As his service and post-service medical records 
provide no basis to grant these claims, but instead provide 
evidence against these claims, the Board finds no basis for 
requesting a VA examination and opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.

Here, simply stated, the first, second, and third prongs of 
McLendon are not met.  The only evidence suggesting the 
Veteran has right rib, knee and leg disorders, and that these 
disorders are residuals of injuries he sustained while in the 
military, is his unsubstantiated lay allegation.  And VA is 
not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).

Whether the Veteran is Entitled to Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., a link) between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that during service he fell while running 
and injured his right ribs, knee, and leg, resulting in 
chronic disability.  He says the incident occurred in Liuz, 
Austria (Salzburg) during maneuvers, and that he was later 
treated for recurrent swelling in these areas.

The Veteran's STRs, including the report of his military 
separation examination, make no reference to any such 
complaints, diagnoses, treatment or injuries involving his 
right ribs, knee and leg.  His STRs mention a knee sprain and 
possible fibular fracture in March 1954, but involving his 
left leg (not right).  And during his videoconference hearing 
he indicated the incident in question involving his 
right ribs, knee and leg had occurred in mid 1951 or 
thereabouts - rather than in March 1954.  His military 
service ended in April 1955.

In other testimony during his videoconference hearing, the 
Veteran alleged that he was re-examined very shortly after 
service at a VAMC for compensation and pension claims 
regarding these injuries in service.

Of record is a December 1969 statement wherein the Veteran 
reported that, while in service in October 1952, he fell on 
some rocks and ruptured his right side.  But during a VA 
medical examination many years later, in April 2001, no 
pertinent complaints were registered.  It was indicated he 
had normal range of motion of all joints.  VA clinical 
records in 2006 report a history of a service injury.  
Findings were limited to complaints of pain and numbness of 
the lower extremity and right ribs.  

In this case there is no service medical or other persuasive 
evidence of any right rib, knee, or leg injury while the 
Veteran was in the military, despite his contentions to the 
contrary.  His claims of having injured these areas of his 
body while in service remain unsubstantiated.  There also is 
no indication he voiced any relevant complaints (regarding 
pertinent symptoms he was experiencing, etc.) or received any 
relevant treatment while in service or, indeed, even for many 
years after his discharge.  And this, too, is despite his 
contentions to the contrary.  The absence of any relevant 
complaints, diagnoses or treatment in service is probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

Notwithstanding that, however, a service connection claim 
must be accompanied by evidence establishing the Veteran 
currently has the alleged disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  These precedent cases all indicate that service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has the alleged 
condition; without this minimum level of proof, there is no 
valid claim because there is no condition to causally relate 
to his military service.

A recent VA medical report reveals lower extremity pain and 
numbness.  But VA is not generally authorized to grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).

Here, the Veteran has not established, such as in the way of 
relevant diagnoses, that he currently has right rib, knee and 
leg disorders.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

The Board acknowledges the Veteran's statements and testimony 
indicating he sustained right rib, knee, and leg injuries in 
the fall mentioned during service.  However, medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions in 
these regards do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007); and Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Here, the Veteran is competent to proclaim he injured his 
right rib, knee and leg during service in the manner alleged.  
He is also competent to proclaim having experienced 
persistent symptoms (pain or whatever) involving these areas 
since that injury in service.  But this is not tantamount to 
also concluding that his written and oral testimony is also 
credible, especially in the absence of any corroborating 
evidence, medical or otherwise.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In any event, the Board need 
not make this credibility determination because, as 
explained, the Veteran has failed to establish he has the 
claimed right rib, knee and leg disorders, irrespective of 
the question of whether these disorders are a residual of 
injury he sustained to these areas of his body during his 
military service.  38 C.F.R. § 3.159(a)(2).  See also Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claims, in turn meaning the 
benefit-of-the-doubt doctrine does not apply, and that these 
claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a right rib disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a right leg disorder is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


